EXHIBIT THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (EX-IM LOAN FACILITY) THIS THIRD AMENDMENT to Loan and Security Agreement (EX-IM Loan Facility) (this“Amendment”) is entered into effective as of the 24th day of December, 2009, by and between Silicon Valley Bank (“Bank”) and Cimetrix Incorporated, a Nevada corporation (“Borrower”) whose address is 6979 S. High Tech Drive, Salt Lake City, Utah Recitals A.Bank and Borrower have entered into that certain Loan and Security Agreement (EX-IM Loan Facility) dated as ofApril 9, 2008, as amended by the First Amendment to Loan and Security Agreement (EX-IM Loan Facility) dated as of December 25, 2008, as amended by the Second Amendment to Loan and Security Agreement (EX-IM Loan Facility) dated as of March 31, 2009 (as the same may from time to time be further amended, modified, supplemented or restated, the “Loan Agreement”). B.Bank has extended credit to Borrower for the purposes permitted in the Loan Agreement. C.Borrower has requested that Bank amend the Loan Agreement to extend the EX-IM Maturity Date. D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only to the extent, in accordance with the terms, subject to the conditions and in reliance upon the representations and warranties set forth below. Agreement Now, Therefore, in consideration of the foregoing recitals and other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, and intending to be legally bound, the parties hereto agree as follows: 1.Definitions.Capitalized terms used but not defined in this Amendment shall have the meanings given to them in the Loan Agreement. 2.Amendments to Loan Agreement. 2.1Section 13.1 (Definitions).The following term and its definition set forth in Section13.1 are amended by deleting the existing definition and replacing it with the following: ““EX-IM Maturity Date” is
